Exhibit 10.52

     
(HLTH LOGO) [g17705g1770502.gif]
  HLTH CORPORATION
RIVER DRIVE CENTER TWO
669 RIVER DRIVE
ELMWOOD PARK, NJ 07407-1361

201.703.3400 TEL
201.703.3401 FAX

Martin J. Wygod
c/o HLTH Corporation
669 River Drive
Elmwood Park, NJ 07407
Dear Marty:
Reference is made to your Employment Agreement dated August 3, 2005 between HLTH
Corporation and you (as amended, the “Agreement”). The Agreement is hereby
amended by inserting the following at the end of Section 9.9:
“Notwithstanding the foregoing, if the action is still pending as of October 31
of any year following a year which Executive incurs such legal fees, then the
Company shall be obligated to pay Executive’s reasonable legal fees within
45 days following the court decision or settlement, whichever is applicable, if
(a) Executive prevails on such action or such action is settled and
(b) Executive submits a written expense report for reimbursement within 30 days
following the court decision or settlement, whichever is applicable.”
Please indicate your agreement by signing the acknowledgement below.

              HLTH Corporation              
     
 
/s/ Charles A. Mele
 
            Name: Charles A. Mele         Title: Executive Vice President &
          General Counsel              
Acknowledged and
Agreed
                 
/s/ Martin J. Wygod
 
               
Martin J. Wygod
       

 